DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 17 March 2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation wherein the processor is configured to “acquire output data associated with content outputted via the robot or an external device”, however, based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, it is unclear how the claimed “robot” acquires “output data associated with content outputted via said robot”, and therefore, claim 1 is rendered indefinite. Specifically, it is unclear, based on the currently provided claim language, how data/content outputted by said robot is also 
Regarding claims 2-12, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section, for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 3, Applicant provides the claim limitation, “wherein the output data includes image data associated with the outputted content, and wherein the processor is configured to recognize the first emotion based on at least one of an image, a facial expression of a person, or a subtitle in the image data” however, based on the currently provided claim language, it appears that the claimed “output data” is actually “received input data” by the robot, and based on said data sensed/collected by the robot, it is unclear how the claimed “output data” of said robot correlates to “input data” received by said robot, and therefore, claim 3 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 4, this claim is dependent upon claim 3, and therefore is also rejected for at least its dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 13, Applicant provides the claim limitation wherein a method of controlling a robot comprises, “acquiring output data associated with content outputted 
Regarding claims 14-20, these claims are either directly or indirectly dependent upon independent claim 13, and therefore are also rejected under this section, for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 15, Applicant provides the claim limitation, “wherein the output data includes image data associated with the outputted content, and wherein the recognizing of the first emotion includes recognizing the first emotion based on at least one of an image, a facial expression of a person, or a subtitle in the image data” however, based on the currently provided claim language, it appears that the claimed “output data” is actually “received input data” by the robot, and based on said data sensed/collected by the robot, it is unclear how the claimed “output data” of said robot correlates to “input data” received by said robot, and therefore, claim 15 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 16, this claim is dependent upon claim 15, and therefore is also rejected for at least its dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al (US 2018/0165570 A1, hereinafter Son).
Regarding claim 1, Son discloses a robot (Figures 1 & 2, robot(s) 40, 40a, 40b) comprising: 
an output interface including at least one of a display or a speaker (not shown, but at least as disclosed in paragraph 0044 wherein the conversation subsystem 180 controls a speaker of the robot, and further wherein information display subsystem 190 controls the display in the robot); and 

acquire output data associated with content outputted via the robot or an external device (Figure 1, server(s) 60, 80; at least as in paragraphs 0034-0039, at least wherein the robot receives the information regarding, “the Fukuoka Falcons win” and an associated emotion related to the content message from the one or more servers), 
recognize a first emotion corresponding to the acquired output data (Figure 1, server(s) 60, 80; at least as in paragraphs 0034-0039, at least wherein the robot receives the information regarding, “the Fukuoka Falcons win” and an associated emotion related to the content message from the one or more servers), and 
control the output interface to output an expression based on the first emotion (Figure 1, server(s) 60, 80; at least as in paragraphs 0034-0039, at least wherein based on the content information “the Fukuoka Falcons win” and an associated emotion related to the content message, the robot performs an action corresponding to said content message specifically wherein “the server 60 then causes the robot 40a to perform an action indicating happiness”).
Regarding claim 2, Son further discloses wherein the output data includes sound data associated with the outputted content (Figures 1 & 2; at least as in 
wherein the processor is configured to: 
acquire the sound data via a microphone (Figures 1 & 2; at least as in paragraphs 0037-0043, wherein sound data is received via a microphone of the robot), and 
recognize the first emotion based on at least one of speech or sound included in the sound data (Figures 1 & 2; at least as in paragraphs 0031-0039, wherein an emotion is recognized based on detected data).
Regarding claim 3, Son further discloses wherein the output data includes image data associated with the outputted content, and wherein the processor is configured to recognize the first emotion based on at least one of an image, a facial expression of a person, or a subtitle in the image data (Figures 1 & 2; at least as in paragraphs 0031-0039).
Regarding claim 4, Son further discloses wherein the content is outputted via the external device, and wherein the robot further comprises a camera configured to acquire the image data from the external device outputting the content (Figures 1 & 2; at least as in paragraphs 0031 and 0040-0043).
Regarding claim 5, Son further discloses wherein the processor is configured to: output the content via the output interface, and acquire the output data associated with the content from data related to the content stored in a memory, and wherein the output data includes at least one of sound data, image data, or text data associated with the 
Regarding claim 6, Son further discloses wherein the content is output via the external device, wherein the processor is configured to receive the output data associated with the content from the external device via a communication transceiver, and wherein the output data includes at least one of sound data, image data, or text data associated with the content (Figures 1 & 2; at least as in paragraphs 0031-0039, wherein the robot provides output data via one of a display and/or speaker of the robot).
Regarding claim 7, Son further discloses wherein the processor is configured to: input the output data to an emotion recognition processor that is trained based on machine learning, and acquire an emotion recognition result of the output data from the emotion recognition processor (at least as in paragraph 0037-0039 and 0048-0053, wherein the system receives information and determines a corresponding emotion based on said “received” data, and further wherein the system adaptively “learns” a corresponding “emotion” characteristic/response, based on received data).
Regarding claim 8, Son further discloses wherein the emotion recognition result includes respective probability values of a plurality of emotion classes, and wherein the processor is configured to recognize one of the plurality of emotion classes having a highest probability value among the probability values as the first emotion (at least as in paragraph 0037-0039 and 0048-0053, wherein the system receives information and determines a corresponding emotion based on said “received” data, and further wherein the system adaptively “learns” a corresponding “emotion” characteristic/response, based on received data).
Regarding claim 9, Son discloses the robot further comprising a communication transceiver configured to establish a connection with a server, wherein the processor is configured to: transmit the output data to the server, receive an emotion recognition result of the output data from the server, and control the output interface to output the expression based on the received emotion recognition result (at least as in paragraph 0034-0039 and 0048-0053, wherein said robot communicates with said server, and further wherein based on content received from said server, an emotion recognition result is acquired and output by said robot).
Regarding claim 10, Son further discloses wherein the outputted expression includes at least one of a representation of a facial expression that is outputted via the display and selected based on the first emotion or audio corresponding to speech that is outputted via the speaker and selected based on the first emotion (at least as in paragraph 0034-0039 and 0048-0053, wherein said robot communicates with said server, and further wherein based on content received from said server, an emotion recognition result is acquired and output by said robot).
Regarding claim 11, Son discloses the robot further comprising at least one motor configured to move the robot, wherein the outputted expression further includes a motion of the robot that is provided via driving of the at least one motor and is selected based on the first emotion (at least as in paragraph 0034-0039 and 0048-0053, wherein said robot communicates with said server, and further wherein based on content received from said server, an emotion recognition result is acquired and output by said robot).
Regarding claim 12, Son discloses the robot further comprising a camera, wherein the processor is configured to: control the camera to acquire an image of a user while content is being outputted, recognize a second emotion of the user based on the acquired image, and control the output interface to output a response based on the first emotion and the second emotion (at least as in paragraph 0031, 0037-0043 and 0048-0053, wherein said robot interacts with a user, and based on a detected response from said user, the robot learns/reacts accordingly).
Regarding claim 13, Son discloses a method of controlling a robot, the method comprising: 
acquiring output data associated with content outputted via the robot or an external device (Figure 1, server(s) 60, 80; at least as in paragraphs 0034-0039, at least wherein the robot receives the information regarding, “the Fukuoka Falcons win” and an associated emotion related to the content message from the one or more servers); 
recognizing a first emotion corresponding to the output data (Figure 1, server(s) 60, 80; at least as in paragraphs 0034-0039, at least wherein the robot receives the information regarding, “the Fukuoka Falcons win” and an associated emotion related to the content message from the one or more servers); and 
outputting an expression based on the first emotion via an output interface included in the robot and including at least one of a display or a speaker (Figure 1, server(s) 60, 80; at least as in paragraphs 0034-0039, at least wherein based on the content information “the Fukuoka Falcons win” and an associated emotion related to the content message, the robot performs an action corresponding to said content message 
Regarding claim 14, Son further discloses wherein the acquiring of the output data includes acquiring sound data output associated with the outputted content via a microphone (Figures 1 & 2; at least as in paragraphs 0037-0043, wherein sound data is received via a microphone of the robot), and wherein the recognizing of the first emotion includes recognizing the first emotion based on at least one of speech or sound included in the sound data (Figures 1 & 2; at least as in paragraphs 0031-0039, wherein an emotion is recognized based on detected data).
Regarding claim 15, Son further discloses wherein the output data includes image data associated with the outputted content, and wherein the recognizing of the first emotion includes recognizing the first emotion based on at least one of an image, a facial expression of a person, or a subtitle in the image data (Figures 1 & 2; at least as in paragraphs 0031-0039).
Regarding claim 16, Son further discloses wherein the acquiring of the output data includes acquiring, using a camera of the robot, the image data as the content is being outputted via a display of the external device (Figures 1 & 2; at least as in paragraphs 0031 and 0040-0043).
Regarding claim 17, Son further discloses wherein the outputting of the expression includes at least one of: outputting a facial expression of the robot based on the first emotion via the display; outputting speech of the robot based on the first emotion via the speaker; or performing a motion of the robot based on the first emotion (at least as in paragraph 0034-0039 and 0048-0053, wherein said robot communicates 
Regarding claim 18, Son discloses the method further comprising: acquiring an image of a user while the content is being outputted; recognizing a second emotion of the user based on the acquired image; and outputting a response that is determined based on the first emotion and the second emotion (at least as in paragraph 0031, 0037-0043 and 0048-0053, wherein said robot interacts with a user, and based on a detected response from said user, the robot learns/reacts accordingly).
Regarding claim 19, Son discloses the method further comprising: inputting the output data to an emotion recognition processor that is trained based on machine learning, and acquiring an emotion recognition result of the output data from the emotion recognition processor (at least as in paragraph 0037-0039 and 0048-0053, wherein the system receives information and determines a corresponding emotion based on said “received” data, and further wherein the system adaptively “learns” a corresponding “emotion” characteristic/response, based on received data).
Regarding claim 20, Son further discloses wherein the emotion recognition result includes respective probability values of a plurality of emotion classes, and wherein the method further comprises recognizing one of the plurality of emotion classes having a highest probability value among the probability values as the first emotion (at least as in paragraph 0037-0039 and 0048-0053, wherein the system receives information and determines a corresponding emotion based on said “received” data, and further wherein the system adaptively “learns” a corresponding “emotion” characteristic/response, based on received data).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664